Citation Nr: 1721100	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-43 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to January 4, 2013, and in excess of 30 percent thereafter for myalgia of the right leg, Muscle Group XIII.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 2004 to November 2008. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Thereafter,  jurisdiction of the Veteran's claims file was transferred to the RO in Waco, Texas. 

In this regard, the December 2008 rating decision granted service connection for myalgia of the right leg, Muscle Group XIII, with an initial 10 percent rating, effective November 25, 2008.  Thereafter, he perfected an appeal as to the propriety of the initially assigned rating.  During the course of the appeal, a June 2014 rating decision, issued in connection with a supplemental statement of the case, awarded a 30 percent rating for such disability, effective January 4, 2013.  The Veteran was advised of the partial grant of the increased rating, but he did not indicate that such satisfied his appeal and he did not withdraw such issue from appellate consideration.  Therefore, such issue remains in appellate status and has been included on the title page of this decision, to include the recharacterization of such to show the staged ratings.  See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

This matter was remanded by the Board in April 2012 for additional development and in December 2014 for the scheduling of a Board hearing pursuant to a request acknowledged in September 2014.  As such, following the postponement of a January 2016 hearing, the Veteran was scheduled for a hearing before a Veterans Law Judge in April 2016, but he failed to appear.  Neither he nor his representative have requested that the April 2016 hearing be rescheduled, nor have they submitted good cause for the Veteran's absence.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2016). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the record reveals that additional evidence was received after the Agency of Original Jurisdiction (AOJ) most recently adjudicated the Veteran's initial rating claim in the June 2014 supplemental statement of the case, and that he has not waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304(c) (2016).  However, as such claim is being remanded, the AOJ will have an opportunity to review the newly received evidence such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran's myalgia of the right leg, Muscle Group XIII, is rated pursuant to Diagnostic Code 5313, which provides the rating criteria for evaluation of injuries of Muscle Group XIII.  38 C.F.R. § 4.73.  In this regard, such muscle group comprises injuries affecting extension of the hip and flexion of the knee, outward and inward rotation of the flexed knee, acting with rectus femoris and sartorius, synchronizing simultaneous flexion of the hip and knee and extension of the hip and knee by belt-over-pulley action at the knee joint, as well as the posterior thigh group, hamstring complex of 2-joint muscles: (1) biceps femoris; (2) semimembranosus; and (3) semitendinosus.  Under Diagnostic Code 5313, a slight injury warrants a 0 percent rating, a moderate injury warrants a 10 percent rating, a moderately severe injury warrants a 30 percent rating, and a severe injury warrants a 40 percent rating.  

The Veteran was provided VA examinations for his myalgia of the right leg in July 2008, January 2013, and April 2014.  While muscle strength testing was not completed at the time of the July 2008 VA examination, the January 2013 and April 2014 VA examinations reflect that muscle strength testing revealed 5/5 upon hip flexion and knee extension on the right.  However, in connection with a VA examination conducted in April 2015 for the Veteran's back disability, muscle strength testing was 4/5 upon hip flexion and knee extension on the right.  Consequently, as such suggests that the Veteran's myalgia of the right leg symptomatology may have increased in severity since the April 2014 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, as noted in the Introduction, additional evidence, to include the aforementioned April 2015 VA examination as well as VA treatment records dated through June 2016, has been associated with record since the AOJ last adjudicated the Veteran's claim in the June 2014 supplemental statement of the case.  Therefore, on remand, the AOJ should consider the entirety of the record in the readjudication of the Veteran's claim, to include such newly received evidence.

Finally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his myalgia of the right leg.  Thereafter, any identified records, to include updated VA treatment records dated from June 2016 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from June 2016 to the present, should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his service-connected myalgia of the right leg, Muscle Group XIII.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify the nature and severity of all manifestations of the Veteran's myalgia of the right leg, to include the functional impact such has on his daily life and employment.  

A rationale should be provided for all opinions offered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the June 2014 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

